DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The preliminary amendment of 11/14/2019 has been received and entered into the application.  Claims 1, 2, 4-11, 14, 15, 17, 20, 21, 23-25, 30 and 31 are pending and have been considered on the merits.

Priority
	The instant application is a national stage entry under 35 USC 371 of PCT/US18/24838 (filed 3/24/2017).  
Applicant’s claim for the benefit to prior-filed application 62/476355 under 35 U.S.C. 119(e) is acknowledged.  However, Applicant has not complied with one or more conditions for all claims to receive the benefit of an earlier filing date under 35 U.S.C. 119(e) for the following reasons:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/476335, does provide adequate support and enablement in the manner provided by 35 USC 112(a) for the following claims of this application: 1, 2, 4, 6-11, 14, 15, 17, 21, 23-25, 30 and 31.  The effective filing date of these claims is 3/24/2017.
The disclosure of the prior-filed application, Application No. 62/476335, does not provide adequate support and enablement in the manner provided by 35 USC 112(a) for the following claims of this application: 5 and 20.  The effective filing date of these claims is 3/26/2018 (the filing of the instant application).
Regarding claims 5 and 20: The parent application does not have written description for pluripotent stem cells harboring gene mutations in any of dyskerin, CFTR, DKC1, SFTPC, MUC5B, SHH, PTCH, and SMO.  The parent application does not mention dyskerin, CFTR, DKC1, SFPTB, SFTPA1 or SFTPA2 at all.  The parent 

Note: The ranges (of duration of culture in step (b)) recited in claims 10, 11, and 15 do not find literal support in the parent application.  The parent application does disclose culturing for 20 days, but does not teach the end/starting points of 270 or 100.  ¶0018 of parent application discloses culturing for about 7 months (~210 days), and ¶0050 teaches culturing for greater than 170 days.  There is no literal support for the end point of “270 days” to define the range(s) of 20-270 or 30-270, nor the start point of “100 days” to define the range of “at least 100 days (which includes 100 to infinity).  Yet, the disclosure of the parent application does envisage culturing in step (b) for 20 days to 7 months (~210 days), as well as “170 days to infinity”.  Thus, collectively, the parent application discloses time periods in between 20 days and infinity, and therefore selection of subranges within the range 20 days-infinity (including 20-270, 30-270 and 100-infinity) are considered inherently supported. See MPEP 2163.05(III).  However, this finding of inherent support will be rebuked if Applicants assert that the claimed ranges are critical.  If there is any assertion of criticality associated with the claimed ranges (such as, presented to support that the claimed range differentiates over a prior art teaching of a broader and/or overlapping range), then the values particularly recited by the claims must be explicitly supported by the parent disclosure to be afforded the effective filing date of the parent application.  See MPEP 2144.05 (III)(A).  

Sequence Compliance
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- 
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). (e.g. the amino acid sequence of the “forward” primer in ¶0104 of PGPub should be followed by (SEQ ID NO: 1)).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Information Disclosure Statement
The reference copies provided as part of the information disclosure statements (IDS) submitted on 11/30/2021 cannot all be clearly linked to the citations on the IDS.  Most of the document do not have identifiable citations on them.  The references have been carefully compared based on titles, but the following issues remain:
There is no reference that clearly matches the citation of NPL #5 on the 11/30/2021 IDS.  The IDS citation states the author is Snoeck et al, however the only document with the corresponding title is authored by Chen et al. 
Citations NPL #8 and #9 of 11/30/2021 IDS have the same first author and title.  There are two documents that have the same first author and title, but it is not clear which is which.
No copy of citation NPL #10 of 11/30/2021 IDS has been provided.
	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  Only those references which have not been ‘lined through’ on the three submitted IDSs have been considered. 

Specification
SM , or ® following the term.  
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
	Matrigel is a well-known trademark, so insertion of the generic terminology (e.g. solubilized basement membrane from Engelbreth-Holm-Swarm mouse sarcoma) will not constitute new matter. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the ranges of “20-270 days” in claim 10, “at least 100 days” in claim 11, and “30-270 days” in claim 15 need to be added to the specification.  These ranges are supported in the originally filed PCT application claims.

Claim Interpretation
	The instant application defines LBOs are as organoids derived from human pluripotent stem cells in suspension; contain lung epithelial progenitors and mesenchymal progenitors; do not exhibit branching structures themselves, but which will generate branding colonies after embedding in Matrigel; and include folding structures within the organoids. (See PGPub ¶0028, 0031, claims 1 and 15). 
	The instant application defines BLBOs as LBOs that show branching morphogenesis. (See PGPub ¶0029). 
In claims 1 and 15, the phrase “a d20-d25 lung bud organoid” does not provide any meaningful limitation to the LBOs.  Without description of the culture conditions used to generate the LBOs, the reference to d20-d25 are considered arbitrary/not limiting to any particular structure/composition. 
Claims 1 & 15 recite “branching medium”.  The specification does not recite a limiting definition for “branching medium”.  The specification exemplifies a “Ventralization media/Branching media” (table spanning Pgs 37-37 of as-filed document), but the claims are not limited to this composition.
in vivo will not read on the instant claims.  
	Claim 9 recites “anteriorization media” and “ventralization media”.  The specification does not recite a limiting definition for either of “anteriorization media” or “ventralization media”.  The specification exemplifies an “anteriorization media-1” and “anteriorization media-2” (table at Pg 37 of as-filed specification document), but the claims are not limited to either of these compositions.  The specification exemplifies a “Ventralization media/Branching media” (table spanning Pgs 37-37 of as-filed document), but the claims are not limited to this composition.
	Use of the trademark “Matrigel” is inappropriate in the claims (see rejection under 35 USC 112(b)); however for purposes of compact prosecution, the claims will be interpreted that Matrigel refers to the solubilized basement membrane from the EHS mouse sarcoma.
	Claim 9 is defining the manner in which the LBOs are derived.  Neither of claims 1 or 9 include steps of generating the LBOs, rather the claimed method(s) start with LBOs, which have already been derived.  All description of how the LBOs are obtained are product-by-process limitations.  Product-by-process limitations are considered only in so far as the process of production affects the structure of the end product (in this case, the LBOs).  Claim 9 requires the LBOs to be produced by (i) culturing the PSCs under conditions to form an embryoid body; (ii) culturing the embryoid bodies in ‘anteriorization media under conditions to form LBO’ (where there is no definition of anteriorization media in the specification, and thus it is unknown what conditions are necessary to form LBOs in such media); and then (iii) culturing the LBOs in ‘ventralization media under conditions to form an LBO with folding structures’ (where there is no definition of ventralization media in the specification, and thus it is unknown what conditions are necessary to form LBOs in such media).  Because the steps to produce the LBOs do not have clear metes and bounds, the effect of the process of production cannot be considered to impart any further structure or properties to the LBOs beyond those described in first paragraph of this section. 
Claim 31 is defining the iPSCs from which the LBOs are derived.  None of claims 1, 2, or 31 include steps of generating the LBOs, rather the claimed method starts with LBOs, which have already been derived from 
In claim 23 the phrase “providing a control sample and a test sample of one or more mutated LBOs or BLBOs of claim 5 is understood as “providing a control sample of one or more mutated LBOs or BLBOs of claim 5 and a test sample of one or more mutated LBOs or BLBOs of claim 5”.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-6, 10, 11, 14, 21 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 ventralization/branching medium.  This medium comprises Serum-free differentiation media (containing IMDM, Ham’s F-12, N2, B27, BSA, penicillin-streptomycin, GlutaMax [sic: GultaMax], ascorbic acid, monthioglycerol), CHIR99021, FGF10, FGF7 (KGF), BMP4 and all-trans retinoic acid at the concentrations recited in the table spanning pages 37-38 of the as-filed application.  The specification does not identify any essential factors to define the scope of branching medium such that a person of ordinary skill could determine what other mediums could be considered branching mediums.  Thus, the specification does not prove a representative number of examples of branching mediums, nor essential elements that are required and shared by all branching mediums, such that one could determine variations which would also satisfy the requirements.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 9-11, 14, 15, , 17, 20, 21, 25 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the material of the 3D matrix and, accordingly, the identification/description is indefinite.
	Claim 1 requires use of a ‘branching medium’ in step (b).  ‘Branching medium’ is not a recognized term in the art (one that has a defined composition).  While the specification discloses a ventralization/branching medium, the claims are not limited to this.  The metes and bounds of the ‘branching medium’ required by claim 1 is not clear.  Claims 2, 4-6, 10, 11, 14, 21, 25 and 31 depend from claim 1, and thus inherit the deficiency.  Claims 7 and 8 are not included in this rejection because claims 7 and 8 define components of the branching medium. 
	Claim 9 is a product-by-process claim.  Product-by-process limitations are considered only in so far as the process of production affects the structure of the end product (in this case, the LBOs).  Claim 9 describes use of ‘anteriorization media’ and ‘ventralization media’ to produce the LBOs.  There is no definition of ‘anteriorization media’ or ‘ventralization media’ in the specification, nor are these recognized terms in the art (i.e. recognized compositions).  While the specification discloses two different anteriorization mediums, and a ventralization/branching medium, the claims are not limited to any of these.  The metes and bounds of the ‘anteriorization medium’ and ‘ventralization medium’ described in claim 9 are not clear.  Because the anteriorization and ventralization mediums are unclear, the effect of the product-by-process limitations on the LBOs cannot be determined.  Thus the metes and bounds of the LBOs required in the method of claim 9 are unclear. 
	In claim 15, step c), there is no antecedent basis for the limitation “the xenotransplanted LBO with branching airways and alveolar structures”.  By definition, LBOs do not exhibit branching structures. Even if “LBO” were replaced with “BLBO” there is no prior disclosure that the BLBOs have branching airways and alveolar structures.  Claims 17 and 20 depend from claim 15, and thus inherit the deficiency.
	
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (ISSCR, June 2015), evidenced by Huang et al (Nature Biotechnology, 2014).
	The Chen et al reference contains an abstract and then 19 slides.  The slides are not numbered, but they will be referenced as Slides 1-19.  
	Chen et al had previously disclosed a 2D method to generate lung progenitors capable of differentiating into airway and distal lung cells from human pluripotent stem cells (See Abstract).  Chen et al report they have adopted their previous 2D method to a 3D environment (See Abstract).  Chen et al report that in 3D environment they generate anterior foregut endoderm spheres (AFSs).  The AFSs universally expressed FOXA2 and SOX2, are capable of recapitulating lung development in vivo, and contain a mesodermal progenitor that generates pulmonary mesoderm, capable of supporting branching morphogenesis (See abstract). 
	Slide 3 shows the previous 2D process for generation of lung progenitors.  The slide refers to the previous method of Huang et al (Nat Biotech, 2014).  From the top image/timeline, it can be seen that hESCs are provided at d0, cultured in Wnt3a, BMP4, and Y-27632 for one day.  The d1 hESCs are then cultured in presence of Y-27632, Activin A, BMP4 and bFGF for an additional 4 days to induce differentiation to definitive endoderm (DE).  The d4 DE are cultured for one day in presence of Noggin and SB431542, then one more day in presence of IWP and SB431542 to induce differentiation to anterior foregut endoderm (AFE).  The d6 AFE are cultured in presence of CFKB + RA).  From Huang et al (Nat Biotechnol, 2014) it is evidenced that “CFKB + RA” stands for CHIR99021, FGF10, KGF, BMP4 + retinoic acid (See Huang et al, Pg 85, second column).  Slide 3 shows continual culture for up to d45.
	Slides 4, 6 and 9 show the adaptations made to 2D culture (of slide 3) to 3D environment.  It is understood that the same reagents and timing described in slide 3 are repeated in corresponding time in the method of slides 4, 6 and 9, unless stated otherwise.  Specifically, the 2D and 3D methods are considered identical up to d8.  In the 3D method at d8 the small clumps are recovered and provided in suspension media [including CFKB + RA] (Slide 4).  
Slide 9 shows that the d25 AFSs can alternatively be transplanted under the kidney capsule of a mouse where they are maintained for up to 7 months. Slides 10-11 show the transplanted AFSs show branching after 5 months. 
	The methods disclosed by Chen et al read on the instant claims as follows:
	The d20-d25 AFSs generated by culturing the d8 small AFE clumps into suspension are considered to read on “LBOs”.  This conclusion is based on the fact that the d25 AFSs appear to meet all limitations of LBOs required by the instant application.  Specifically, the AFSs are generated from AFE cells (ultimately derived from hPSCs), and d20 AFSs show inwardly folded structures (See slide 4, bottom right photo, and slide 5).  The AFSs contain lung epithelial progenitors (characterized by expression of FOXA2, SOX2, and NKX2.1 (see slides 5 and 6) as well as mesodermal progenitors (characterized by being EPCAM-) (See slide 5). Finally, the d20-25 AFSs do not exhibit branching morphogenesis, but the AFSs do generate branching colonies upon embedding into Matrigel (See slides 7-8).  The Examiner has established a reasonable basis to conclude that the d20-d25 AFSs are equivalent to the LBOs of the instant application.  Burden is shifted to Applicants to refute. 
	The organoids recovered after culture in Matrigel, or after 7 months in vivo, are considered to read on “BLBOs”.  This conclusion is based on the fact that d49 and d70 organoids cultured in Matrigel exhibit branching colonies (have undergone branching morphogenesis).  Likewise, the organoids recovered after 7 months in vivo show branching colonies (have undergone branching morphogenesis).  Again, as a reasonable basis for this assertion has been established, burden is shifted to Applicants to refute.
	As such:
	Regarding claim 1: The embodiment of Chen et al wherein the d25 AFSs are embedded in Matrigel and cultured in vitro reads on a method for making a BLBO from mammalian (human) pluripotent stem cells (ESCs) in a 3D matrix (Matrigel), said method comprising:
	a) selecting d20-d25 LBOs (AFSs) with folding structures from AFE cells, wherein the AFE cells have been produced from PSCs,
	b) embedding the LBOs (AFSs) within a 3D Matrix (Matrigel)and culturing the LBO in the presence of a branching medium that induces branching for a duration of time and under conditions that permit BLBOs to form. 
	It is noted that the LBOs (AFSs) did ultimately form branched structures, thus the culture medium will necessarily read on branching medium and the culture was maintained for a duration of time and under conditions that permit BLBOs to form.
	Regarding claim 2: The LBOs (AFSs) were ultimately produced from ESCs.
	Regarding claim 6: The 3D matrix is Matrigel.
	Regarding claims 7 and 8: 	Chen et al outline the differences between the 2D and 3D culture.  Chen et al does not disclose use of any different media in the 3D culture compared to the 2D culture.  Thus, there is a reasonable basis to conclude that the same culture mediums were used in the 2D culture and 3D culture, including the use of CFKB + RA for d6-d45+.  The CFKB + RA reads on branching medium, and contains CHIR99021, FGF10, KGF (FGF7), BMP4 and retinoic acid. 
	Regarding claim 9: Though the product-by-process limitations of claim 9 do not clearly differentiate the LBOs (AFSs) of Chen et al from the LBOs of the instant application, it is noted that Chen et al utilize the same culture media for, at least, d0-d8 as the instant application.  The medium used d4-d5 contains Noggin and SB431542, this can be considered an anteriorization media.  The medium used d5-d6 contains IWP2 and SB431542, this can also be considered an anteriorization media.  The medium used d8 onward contains CFKB + RA, this can be considered a ventralization media. 
	Regarding claim 10: The culturing of step b) is performed from d25-d49 (24 days) or from d25-d70 (45 days), both of which are within the claimed range.

Claims 1, 2, 4-11, 21, 25 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snoeck et al (NHLBI PCTC, Dec 2016).
Snoeck et al disclose a method to model idiopathic pulmonary fibrosis (IPF) using human pluripotent stem cells, study possibility of lung tissue replacement, and to test IPF drugs/cell-based therapies (See slide 3). 
Snoeck et al disclose a lung bud organoid (LBO) model.  In said model human pluripotent stem cells (d0) are cultured in presence of BMP4 and Y -27632, then d1 cells are cultured in presence of Y-27632, Activin A, SB-431542 to induce differentiation to definitive endoderm (DE).  The d4 DE cells are cultured in a first anteriorization 
Snoeck et al observe the in vitro 3D models cultured in Matrigel at d49-d170 (See slide 8).  Snoeck et al observe branching morphogenesis (See slide 8).  Snoeck et al generate the in vitro models using both ESCs (RUES2) and iPSCs (See slide 8). 
Snoeck et al observe the in vivo transplanted cells 5 months (~150 days) after transplantation (See slide 6).  Snoeck et al report branching morphogenesis occurs 5 months after transplantation in vivo.
In one embodiment, Snoeck et al introduce IPF-related mutations (SFTPA2, SFTPC, HPS1, 2, 4, or telomerase) into the pluripotent stem cells using CRISPR (See slides 10-11). Snoeck et al teaches the LBO model with HPS1 mutation recapitulates fibrosis seen in IPF (See slide 12).  Snoeck et al teach this model can be used as a platform for drug screening (See slide 12). 
The methods disclosed by Snoeck et al read on the instant claims as follows:
	The method of generating LBOs (slide 4) is identical to the process disclosed in the instant application at Example 2.  As such, based on principle of inherency, the d25 LBOs are necessarily the same as the LBOs produced by Example 2 of the instant application, and meet the definition of LBOs of the instant application. Where the claimed and prior art products ... are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01(I). Burden is shifted to Applicants to refute. 
	The branched organoids recovered after culture in Matrigel for after, at least, 24 days in culture (d49), and the branched organoids recovered after 5 months in vivo, are considered to read on “BLBOs”.  This conclusion is based on the fact that d49 and d170 organoids cultured in Matrigel exhibit branching colonies (have undergone branching morphogenesis) (See slides 8-9).  Likewise, the organoids recovered after 5 months in vivo show 
	As such:
	Regarding claim 1: The embodiment of Snoeck et al wherein the d25 LBOs are embedded in Matrigel and cultured in vitro reads on a method for making a BLBO from mammalian (human) pluripotent stem cells in a 3D matrix (Matrigel), said method comprising:
	a) selecting d20-d25 LBOs with folding structures from AFE cells, wherein the AFE cells have been produced from PSCs,
	b) embedding the LBOs within a 3D Matrix (Matrigel) and culturing the LBO in the presence of a branching medium that induces branching for a duration of time and under conditions that permit BLBOs to form. 
	It is noted that the LBOs did ultimately form branched structures, thus the culture medium will necessarily read on branching medium and the culture was maintained for a duration of time and under conditions that permit BLBOs to form.
	Regarding claim 2: The LBOs (AFSs) were ultimately produced from each of iPSCs and ESCs.
	Regarding claims 4 and 5: The embodiment wherein the pluripotent stem cells have been engineered to have a mutation in the HPS1 gene reads on wherein the ESCs or iPSCs have been mutated to have a lung disease related mutation, specifically in HPS1 gene. 
Regarding claim 6: The 3D matrix is Matrigel.
	Regarding claims 7 and 8: 	The medium used from d6 to d25 (containing CHIR99021, FGF10, KGF (FGF7), BMP4 and retinoic acid) reads on branching medium. 
	Regarding claim 9: Though the product-by-process limitations of claim 9 do not clearly differentiate the LBOs of Snoeck et al from the LBOs of the instant application, it is noted that Snoeck et al utilize the same culture media for, at least, d0-d8 as the instant application.  The medium used d4-d5 contains Noggin and SB431542, this can be considered an anteriorization media.  The medium used d5-d6 contains IWP2 and SB431542, this can also be considered an anteriorization media.  The medium used d8 onward contains CFKB + RA, this can be considered a ventralization media. 
at least 100 days.
	Regarding claim 21: In the embodiment wherein the pluripotent stem cells have been engineered to have a mutation in the HPS1 gene, the BLBO is reported to have increased fibrosis, which is an example of enhanced extracellular matrix deposition compared to non-mutated BLBOs.
	Regarding claim 25: Snoeck et al exemplify PSCs having a mutation in the HPS1 gene, but Snoeck et al also teach that the mutation may be in the SFTPA2 or SFTPC genes, both of which are mutations related to surfactant secretion defects.
	Regarding claim 31: Snoeck et al teach the PSCs can be iPSCs.  For the reasons set forth above under Claim Interpretation, claim 31 encompasses situations where the iPSCs have no mutation (because the mutation was corrected).  The non-mutated iPSCs thus anticipate iPSCs from a subject having a lung disease gene mutation, and wherein the iPSCs have been genetically engineered to correct the gene mutation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (ISSCR, June 2015), evidenced by Huang et al (Nature Biotechnology, 2014).
	The teachings of Chen et al and Huang et al are set forth above.  Chen et al anticipates claims 1, 2 and 6-10.  
	Regarding claim 11: Chen et al teaches the steps of claim 1.  Chen et al teaches the culturing step b) is performed from d25-d49 (24 days) or from d25-d70 (45 days).  These durations are less than the 100 days required by instant claim 11.  However, the duration of culture is considered a result effective variable that would be routinely optimized based on variables such as the culture media used, the culture conditions, the timing between media changes, the technicians schedule/availability, and the desired maturity of the BLBO.  Because the duration of culture can be modified by one having ordinary skill in the art, it is submitted that it would have been prima facie 

	Regarding claim 15: The embodiment of Chen et al wherein the d25 AFSs are transplanted under the kidney capsule of cultured in vivo reads on a method for making a BLBO from mammalian (human) pluripotent stem cells (ESCs), said method comprising:
	a) selecting d20-d25 LBOs (AFSs) with folding structures from AFE cells, wherein the AFE cells have been produced from PSCs,
	b) xenotransplanting the LBOs (AFSs) under a kidney capsule of a mouse; and
c) culturing the LBO in vivo in the mouse for a period of 7 months (~210 days) to obtain xenotransplanted BLBOs. 7 months (~210 days) falls within the claimed range of 30-270 days.
	It is noted the LBOs (AFSs) were formed from human cells, and they were transplanted into a mouse, so xenotransplantation occurs.
	The method of Chen et al differs from the instant claims in that Chen et al does not state the mouse is immune deficient.  However, one having ordinary skill in the art will recognize that the use of immune deficient mice as recipients is standard practice, so that there is no graft rejection.  Thus, it would appear that Chen et al use an immune deficient mouse, but even if not, it would have at least been prima facie obvious to have used an immune deficient mouse as the recipient animal in order to avoid graft rejection. 
	Regarding claim 17: The LBOs (AFSs) were ultimately produced from ESCs.

Claims 1, 2, 6-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (ISSCR, June 2015), evidenced by Huang et al (Nature Biotechnology, 2014), and in view of Shen et al (US 2015/0329829).
The teachings of Chen et al and Huang et al are set forth above.  Chen et al anticipates claims 1, 2, and 6-10.
Regarding claim 14: Chen et al teaches the steps of claim 1.  Chen et al teach embedding the LBOs (AFSs) in Matrigel (see, e.g. slide 6).  Chen et al does not disclose the exact steps involved in embedding the LBOs (AFSs).  It is submitted that the steps recited in current claim 14 represent the common practice in the art to embed an 
coating a thin layer of Matrigel solution on a tissue culture support in a 6-well culture dish, and allowing the Matrigel to solidify (See Shen ¶0701) (this reads on claimed step (i) solidifying a first amount of Matrigel in a container to form a lower portion of solidified Matrigel);
combining the organoids with Matrigel:media mix, plating the mixture on top of the thin layer of Matrigel, and allowing to solidify (See Shen ¶0702-0703) (this is comparable to claimed step (ii) solidifying a mixture of an [organoid] and Matrigel on top of the lower portion to form a solidified center portion).
Shen et al does not teach further adding an additional layer of Matrigel on top of the solidified central portion, but this is considered a prima facie variation.  Addition of additional Matrigel will serve to further embed all organoids to ensure that they are fully enveloped by Matrigel. 
It would have been prima facie obvious to carry out the above described method to embed the LBOs (AFSs) in Matrigel in the method of Chen et al because the modified method of Shen et al is shown to successfully embed organoids in Matrigel.  As Chen et al teach embedding the organoids in Matrigel, but do not disclose the precise steps, one would have looked to the prior art to determine the exact protocol to use.  

Claims 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Snoeck et al (NHLBI PCTC, Dec 2016).
	The teachings of Snoeck et al are set forth above. 
	Regarding claim 15: The embodiment of Snoeck et al wherein the d25 LBOs are transplanted under the kidney capsule of a mouse (mouse is pictured in slide 5) of cultured in vivo reads on a method for making a BLBO from mammalian (human) pluripotent stem cells, said method comprising:
	a) selecting d20-d25 LBOs  with folding structures from AFE cells, wherein the AFE cells have been produced from PSCs,
	b) xenotransplanting the LBOs under a kidney capsule of a mouse; and
c) culturing the LBO in vivo in the mouse for a period of 5 months (~150 days) to obtain xenotransplanted BLBOs. 5 months (~150 days) falls within the claimed range of 30-270 days.
	It is noted the LBOs were formed from human cells, and they were transplanted into a mouse, so xenotransplantation occurs.
The method of Snoeck et al differs from the instant claims in that Snoeck et al does not state the mouse is immune deficient.  However, one having ordinary skill in the art will recognize that the use of immune deficient mice as recipients is standard practice, so that there is no graft rejection.  Thus, it would appear that Snoeck et al use an immune deficient mouse, but even if not, it would have at least been prima facie obvious to have used an immune deficient mouse as the recipient animal in order to avoid graft rejection. 
	Regarding claim 17: The LBOs were ultimately produced from ESCs or iPSCs.
	
Claims 1, 2, 4-11, 14, 21, 25, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Snoeck et al (NHLBI PCTC, Dec 2016), in view of Shen et al (US 2015/0329829).
The teachings of Chen et al and Shen et al are set forth above.  Snoeck et al anticipates claims 1, 2, 4-11, 21, 25 and 31.
Regarding claim 14: Snoeck et al teaches the steps of claim 1.  Snoeck et al teach embedding the LBOs  in Matrigel (see, e.g. slide 4).  Snoeck et al does not disclose the exact steps involved in embedding the LBOs.  It is submitted that the steps recited in current claim 14 represent the common practice in the art to embed an organoid in Matrigel.  Shen et al is cited in support.  
It would have been prima facie obvious to carry out the above described method to embed the LBOs in Matrigel in the method of Snoeck et al because the modified method of Shen et al is shown to successfully embed organoids in Matrigel.  As Snoeck et al teach embedding the organoids in Matrigel, but do not disclose the precise steps, one would have looked to the prior art to determine the exact protocol to use.  

Claims 23, 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Snoeck et al (NHLBI PCTC, Dec 2016), in view of Giddings et al (J Biomolecular Screenings, 2010).
The teachings of Snoeck et al are set forth above.  
Regarding claim 23: Snoeck teaches production of LBOs from pluripotent stem cells harboring gene mutations related to IPF (See slides 11-12).  The BLBOs produced by these LBOs will also harbor the same gene mutations related to IPF.  Snoeck et al teaches the LBO models can be used to test candidate drug agents against IPF 
It would have been prima facie obvious to have carried out a similar method with the IPF model LBOs and/or BLBOs of Snoeck et al, involving having a control sample (no test agent exposure) and a test sample (wherein the organoids are exposed to one or more potential IPF drug candidate compounds), and measuring a known parameter associated with IPF, such as surfactant secretion or fibrosis level, to determine if the test drug reduced the symptoms associated with IPF.  This conclusion of obviousness is based on applying a known technique (drug screening assay of Giddings et al) to the IPF disease model organoids of Snoeck et al.  Snoeck et al specifically teach their IPF models can be used for drug screening, so there was motivation in the reference to carry out such cell-assay screenings. 
Regarding claims 24 and 30: The embodiment wherein the IPF model contains a mutated HPS-1 gene demonstrate increased deposition of extracellular matrix. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6-11, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 15, 20 and 21 of copending Application No. 17/088090 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because steps (b), (c) and (d) of copending claim 1 anticipates the method of current claim 1. The co-pending applications’ definition of LBOs meets the definition of the instant application (See co-pending application ¶0136).  The co-pending applications of BLBOs meets the definition of the instant application (See co-pending application ¶0137).
Co-pending claim 15 recites the 3D matrix is Matrigel, which anticipates instant claim 6.
Co-pending claim 10 recites the culture medium (which may refer to the culture medium used in step (d) includes CHIR99021, KGF (FGF7), FGF10, BMP4 and RA.  This medium reads on a branching medium, and specifically the medium defined by instant claims 7 and 8.
The co-pending claims do not recite the duration of step (d) culture in the 3D matrix (the culturing of step (b) of the instant claims).  However, the duration of culture must be sufficient to form BLBOs.  The duration of prima facie obvious to have modified the culturing step (d) of copending claim 1 to last 100 days.  This reads on both instant claims 10 and 11. 
Current claims 9 and 31 are included in this rejection because 9 and 31 are product-by-process claims that do not clearly distinguish the LBOs from those of current claim 1.  As current claim 1 is anticipated by the copending application, so are 9 and 31. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 15, 20 and 21 of copending Application No. 17/088090 (reference application), further in view of Shen et al (US 2015/0329829). 
The teachings of Shen et al set forth above. 
For the reasons discussed above, copending claim 15 anticipates instant claim 6.  
The copending claims do not teach the exact steps to embed the LBOs in Matrigel.  It is submitted that the steps recited in current claim 14 represent the common practice in the art to embed an organoid in Matrigel.  Shen et al is cited in support.  
It would have been prima facie obvious to carry out the above described method to embed the LBOs in Matrigel in the method of the copending claims because the modified method of Shen et al is shown to successfully embed organoids in Matrigel.  As the copending claims teach embedding the organoids in Matrigel, but do not disclose the precise steps, one would have looked to the prior art to determine the exact protocol to use.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Discussion of Relevant Prior Art
Dye (Dissertation from University of Michigan, 2016): Dye was the primary reference cited against claims 1, 15 and 23 in the International Preliminary Examination Report.  Dye teach the stepwise differentiation of human pluripotent stem cells to human lung organoids (HLOs), and then embedding the HLOs in Matrigel.  However, at Pg 106-107 Dye report the HLOs do not undergo branching morphogenesis or possess transitional zones found in adult lungs after culture in Matrigel.  Thus, the HLOs of Dye do not meet the definition of LBOs of the instant application (notably: LBOs are defined, in part, by their ability to undergo branching morphogenesis after embedding in Matrigel).  
Additional references by Dye (i.e. Dye et al (eLife, 2015), Dye et al (eLife, 2016)) have the same deficiency.

Nigam (US 2015/0284689): Nigam was a supporting reference cited against claims 1, 15 and 23 in the International Preliminary Examination Report.  Nigam teaches generation of epithelial or endothelial tissues demonstrating branching structures, which can be used to regenerate the respective endothelial or epithelial tissues.  Nigam combine epithelial or endothelial bud tips with mesenchymal cells/tissue and/or mesenchymal conditioned culture media to induce branching morphogenesis.  Nigam recites lung as one of a number of epithelial organs which can be generated (See, e.g. ¶0004), but Nigam does not exemplify or further give instructions on how generate lung tissue.  Nigam does not teach generation of lung bud tip progenitors or LBOs (meeting the definition of the instant claims).  The only meaningful disclosure related to use lung tissue is use of lung mesenchyme to support non-lung epithelial buds to generate non-lung tissue (See ¶0039).  

Huang et al (Nature Biotechnology, 2014) and Huang et al (Nature Protocols, 2015): Both Huang et al references and the instant application (Example 2) teach the same culture process up to d15.  By d15, there are small clumps that contain lung progenitor cells.  The small clumps that contain lung progenitor cells do not satisfy the definition of LBOs of the instant application.  Thus, even in Huang et al (2014) where they teach implanting the small clumps under the kidney capsule of a mouse where, after 6 months, they form what appear to be BLBOs (See Pg 86, col. 2), the prior art does not anticipate the instant claims because the d15 small clumps are not LBOs (meeting definition of the instant application). The instant claims require LBOs (meeting definition of instant application) to be selected, and then for the LBOs to be embedded in 3D matrix or transplanted.  

Tan et al (Biomaterials, 2016): Tan et al generate lung bud organs that, upon further culture, exhibit branching structures and develop epithelial and endothelial structures.  However, the method of Tan et al involves combining adult primary bronchial epithelial cells, lung fibroblasts and lung microvascular endothelial cells in a 3D matrix and culturing.  Upon culturing there is a possibility that a structure meeting the definition of LBO, and then ultimately BLBO, are formed.  However, Tan et al does not meet the limitation of claims 1 or 15 because they do not first form LBOs, and then embed the LBOs in a 3D matrix.  Rather, in Tan et al the [possible] LBOs are only formed after multiple cell types are combined in a 3D matrix. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.